Citation Nr: 0323610	
Decision Date: 09/11/03    Archive Date: 09/23/03

DOCKET NO.  99-13 424A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for an acquired eye 
disability, claimed as loss of vision due to ruptured eye 
vessels.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1967 to 
July 1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1999 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO), which 
determined that new and material evidence had not been 
submitted to reopen a claim of entitlement to service 
connection for myopia and/or presbyopia.  The veteran 
subsequently perfected this appeal.  At that time, the 
veteran indicated that he was not attempting to reopen his 
claim of entitlement to service connection for myopia and/or 
presbyopia, but rather was making a claim for loss of vision 
reportedly cause by ruptured blood vessels in his right eye.  
In January 2001, the veteran's representative identified the 
claimed issue as entitlement to service connection for vision 
loss due to macular degeneration.

The veteran provided testimony before a member of the Board 
sitting at the RO in December 2000.  However, the hearing 
tape could not be located and transcribed.  In April 2001, 
the Board indicated that the claim for vision loss due to 
macular degeneration was a new claim.  The Board remanded the 
case so that the RO could clarify the desired issue and 
schedule the veteran for another hearing before a member of 
the Board at the RO.  

In March 2003, a hearing was held before the undersigned at 
the RO.  A transcript of that hearing has been associated 
with the claims folder.  On review of the hearing testimony 
and correspondence of record, the veteran is clearly seeking 
service connection for an acquired eye disability, to include 
loss of vision, and is not attempting to reopen a claim of 
entitlement to service connection for myopia and/or 
presbyopia.  Consequently, the Board has recharacterized the 
issue as such.  The Board will consider all evidence of 
record and the veteran is, therefore, not prejudiced by such 
recharacterization.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).


REMAND

On review of the claims folder, the Board has determined that 
additional development is necessary in the current appeal.  
Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following 
actions:

1.  The claims folder must be reviewed to 
ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  
See 38 U.S.C.A. §§ 5102, 5103 and 5103A 
(West 2002); 38 C.F.R. § 3.159 (2002).  
The veteran should be specifically 
notified of the evidence necessary to 
substantiate his claim, of the evidence 
and information he is responsible for 
providing, and of the evidence that VA 
will attempt to obtain.  

2.  After obtaining any appropriate 
authorization, the RO should request the 
veteran's medical records from Charles A. 
Garcia, M.D. & Associates, St. Joseph 
Medical Place 1, 1315 Calhoun, Suite 
1205, Houston, Texas 77002, for any 
treatment for an eye disability for the 
period from October 1998 to the present.  
All records obtained should be associated 
with the veteran's claims folder.

3.  Upon completion of the foregoing, the 
RO should make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded the following 
examination: an eye examination to 
determine the nature and probable 
etiology of any diagnosed eye disability.  
Appropriate diagnostic tests should be 
performed and any eye pathology should be 
specifically noted.  The claims folder 
must be available for review in 
conjunction with the examination.

The examiner should be requested to 
provide an opinion, based on the 
examination findings and review of the 
evidence, as to whether it is likely, 
unlikely, or at least as likely as not 
that any current eye disability, to 
include any decrease in visual acuity, is 
related to the veteran's active military 
service or events therein.  All findings, 
and the reasons and bases therefore, 
should be set forth in detail.  

4.  Upon completion of the foregoing and 
any additional development deemed 
appropriate, the RO should readjudicate 
the issue of entitlement to service 
connection for an acquired eye 
disability, claimed as loss of vision due 
to ruptured eye vessels.  All applicable 
laws and regulations should be 
considered.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	M. S. SIEGEL
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




